DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021, has been entered.

Acknowledgments
In the reply, filed on August 31, 2021, Applicant amended claims 1, 14, and 19.
In the final rejection of April 2, 2021, Examiner objected to claims 1 and 14. Applicant amended claims 1 and 14. Objection is withdrawn.
Examiner rejected claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claims 1 and 14. Rejection is withdrawn.
Examiner rejected claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claims 1 and 14. Rejection is withdrawn.
Currently, claims 1-19 are under examination.

Claim Objections
Claims 1, 14-16, and 19 are objected to because of the following informalities:  
	In regards to claim 1, line 14, “the plurality opening slots” should be changed to “the plurality of opening slots”.
	In regards to claim 1, line 24, “key elements” should be changed to “the key elements”.
	In regards to claim 1, lines 24-25, “a number of the plurality of contacts” should be changed to “the number of the plurality of contacts”.
	In regards to claim 14, line 2, “the steps” should be changed to “steps”.
	In regards to claim 14, line 12, “the a plurality of opening slots” should be changed to “the plurality of opening slots”.
	In regards to claim 14, line 23, “key elements” should be changed to “the key elements”.
	In regards to claim 15, line 1, “the step” should be changed to “a step”.
	In regards to claim 16, line 1, “the step” should be changed to “a step”.
	In regards to claim 19, line 24, “key elements” should be changed to “the key elements”.
	In regards to claim 19, lines 27-28, “a number of the contacts” should be changed to “the number of the contacts”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Causey et al (US 2007/0100283), and further in view of Kaufmann et al (US 2011/0295205) and Jacobsen et al (US 7,727,180).
	In regards to claim 1, Causey et al teaches a wearable infusion pump (Figures 1-2 and 17, infusion device [10][126]), comprising:
a housing (housing [22][124]) having an on-board display (paragraph [0079]: LCD, LED display, or other displays), and within said housing s 
a medication reservoir (reservoir [12]) in fluid communication with the cannula (infusion set [26]) 
an actuator (drive system [14]) operatively communicating with the reservoir 
a power source (power supply [20]) 
a microprocessor ([electronics system [16] and control system [18]) (paragraph [0065]) operatively communicating with the power 10 source, the on-board display, the insertion cannula and the actuator 
said infusion pump further comprising 
a program key insert aperture (slot [122]) in the housing sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts (electrical terminals) inside the housing (Figure 17)(paragraph [0022][0086][0104]), the aperture comprising a plurality of opening slots (labeled in Figure 17 below) arranged radially around a central 
the program key (tab [116]) received in the program key insert aperture (paragraph [0086]) 15 
the plurality of contacts accessible by the program key being inserted through the program key insert aperture to be closed by the program key inserted in the program key insert aperture, the plurality of contacts operatively communicating with the microprocessor to set a dose rate (basal rate) for the infusion pump based on a number of the contacts on a printed circuit board (electronics board) closed by the inserted program key (paragraph [0065][0086]), wherein the program key closes one or more of the plurality of contacts while the elastomeric seal remains sealed to the program key insert aperture (Figure 17)(paragraphs [0022][0086][0104])
wherein the microprocessor is programmed to set the dose rate corresponding to the number of the contacts closed by the program key (paragraph [0086])

    PNG
    media_image1.png
    751
    1108
    media_image1.png
    Greyscale

Causey et al teaches an insertion cannula [26]; however, Causey et al does not teach the insertion cannula within said housing, as Causey et al teaches the insertion cannula outside of said housing (Figure 2). Kaufmann et al teaches a wearable infusion pump (Figure 5, medical therapy device [450])(paragraph [0050]: medical device or diabetes therapy device such as… an infusion pump) comprising a housing (medical therapy device [450] and cannula hub [150]), and within said housing an insertion cannula (cannula [120]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion cannula, of the pump of Causey et al, to be within said housing, as taught by Kaufmann et al, as such will allow for providing the cannula in a pre-operational state in which the cannula is retracted with respect to a skin-contacting surface, and in an operational state the cannula projects beyond the skin-contacting surface (Abstract), and it is commonly known in the art that 

	In regards to claim 3, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that WO 2015/126721 PCT/US2015/01559815the reservoir is sized to continuously deliver insulin for three days (paragraphs [0003][0062][0073]); however, Causey is silent about whether the reservoir is sized to continuously deliver specifically 10 to 80 units of insulin per day. But before the effective filing date of the claim invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the reservoir, of the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, to be sized to continuously deliver 10 to 80 units of insulin per day, because Applicant has not disclosed that such a dosage range of insulin provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the reservoir sized to continuously deliver a dosage range of insulin per day in 
	In regards to claim 4, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the on-board display comprises separate light emitting diodes (LEDS [40]) indicating: (a) an ON/OFF state (power supply status); s (b) a fill state of the reservoir (the fluid level in the reservoir [12]); (c) a basal rate set status (whether the fluid is being dispensed)(fluid delivery is in process); and (d) an error condition (whether the electronics system [16] is functioning, warnings how soon the infusion device [10] will require servicing)(the tab is inserted properly) (paragraphs [0068][0096]).
In regards to claim 6, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a user-operable switch (button [42] is used to command a bolus) to effect a bolus delivery (paragraph [0079]).
In regards to claim 7, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a single user-operable button (button [42] is used to command a bolus) effecting a bolus delivery (paragraph [0079]); however, Causey et al does not teach the single user-operable button also effecting insertion of the insertion cannula. Kaufmann teaches a single user-operable button (push button [420]) effecting insertion of the insertion cannula. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified pump, of Causey et al, Kaufmann et al, and Jacobsen et al, with a single user-operable button effecting insertion of the insertion cannula, as taught by Kaufmann et al, as such will trigger insertion of the cannula 
In regards to claim 8, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches the pump adapted to deliver a continuous infusion of insulin over a period of three days for treatment of Type 15 II diabetes (paragraphs [0003][0062][0073]).
In regards to claim 9, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the infusion pump (infusion pump [210]) does not have a wireless receiver or transmitter element, since the infusion pump has wires [208] as the communication system (Figure 11).
In regards to claim 10, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach that the housing WO 2015/126721 PCT/US2015/01559816is provided with an adhesive element for direct attachment to a wearer's body. Kaufmann et al teaches that the housing WO 2015/126721 PCT/US2015/01559816is provided with an adhesive element (adhesive layer disposed on the skin-contacting surface [140]) for 
In regards to claim 11, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the housing is fluid-tight to prevent fluid ingress (paragraph [0022]: the housing includes a seal that is in contact with the tab to improve resistance to water or contaminants entering the housing).
In regards to claim 12, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches a fill port (port for a filling apparatus) on the housing in fluid communication with the reservoir (paragraph [0101]).
In regards to claim 13, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches that the reservoir is a replaceable cartridge (replaceable reservoir) (paragraph [0008]).
In regards to claim 14, Causey et al teaches a method of administering a continuous dose of insulin, comprising the steps of: 
providing a wearable infusion pump [10][126], comprising a housing [22][124], and within said housing, a medication reservoir [12] in fluid communication with the cannula [26]; an actuator [14] operatively communicating with the reservoir; an on-board display (paragraph [0079]: LCD, LED display, or other displays); a power source [20]; a microprocessor [16][18] operatively communicating with the power source, the on-board display, the insertion cannula and the actuator (Figures 1-2 and 17)
inserting a program key [116] into the housing through a program key insert aperture [122] sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts (electrical terminals) inside the housing (Figure 17)(paragraph [0022][0086][0104]), the aperture comprising a plurality of opening slots (labeled in Figure 17 above) arranged radially around a central opening (labeled in Figure 17 above), the plurality of opening slots corresponding to key elements (tab [116] and programmable chip [118]) from the program key and the plurality of contacts (Figure 17)(paragraph [0086]), wherein the plurality of contacts are accessible to the inserted program key to close a plurality of the contacts corresponding to the inserted program key, and operatively communicating with the microprocessor to set a dose rate (basal rate) for the infusion s pump (Figure 17)(paragraph [0086])
wherein a printed circuit board (electronics board) and the plurality of contacts are sealed relative to the program key insert aperture (paragraphs [0022][0065][0104]), the elastomeric seal being flexible (rubber) to permit the program key to close one or more of the plurality of contacts when inserted into the program key insert aperture while the elastomeric seal remains sealed to the program key insert aperture (Figure 17)(paragraphs [0022][0086][0104])
setting the dose rate corresponding to the number of the contacts closed by the program key (paragraph [0086])
Causey et al teaches an insertion cannula [26]; however, Causey et al does not teach the insertion cannula within said housing, as Causey et al teaches the insertion cannula outside of said housing 
In regards to claim 15, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches the step of pressing the onboard user operable switch (button 
	In regards to claim 16, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches the step of filling the reservoir with the insulin after inserting the program key into the housing responsive to an onboard display prompt (code or signal) (paragraph [0101]).
In regards to claim 17, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach attaching the 15 pump to a user's body with an adhesive. Kaufmann et al teaches attaching the 15 pump to a user's body with an adhesive (adhesive layer disposed on the skin-contacting surface [140]) (paragraph [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Causey et al, Kaufmann et al, and Jacobsen et al, with attaching the 15 pump to a user's body with an adhesive, as taught by Kaufmann et al, as such will place or stably fix the pump to an outer surface of the skin of the body (paragraph [0041]).
	In regards to claim 18, in the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al teaches delivering a continuous dosage of the insulin for three days (paragraphs [0003][0062][0073]) and thereafter disposing of the pump (paragraph [0094]: the infusion device may be disposed of); however, Causey et al is silent about delivering a continuous dosage of specifically WO 2015/126721 PCT/US2015/0155981810 to 80 units per day of the insulin. But before the effective filing date of the claim invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify delivering a continuous dosage of the insulin, of the modified method of Causey et al, Kaufmann et al, and Jacobsen et al, to be 10 to 80 units per day of the insulin, because Applicant has not disclosed that such a dosage range of the insulin .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Causey et al, Kaufmann et al, and Jacobsen et al, as applied to claim 1 above, and further in view of Holtwick et al (US 2013/0253465).
In regards to claim 5, in the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, Causey et al does not teach that the on-board display consists of digitally generated alphanumeric characters, as Causey et al teaches that the on-board display comprises separate light emitting diodes [40]. Holtwick et al teaches a wearable infusion pump (Figures 1-24b, drug delivery device [10]), wherein an on-board display consists of digitally generated alphanumeric characters (digital display [80]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board display, of the modified pump of Causey et al, Kaufmann et al, and Jacobsen et al, to consist of digitally generated alphanumeric characters, as taught by Holtwick et al, as such will provide a visual indication of device operation such as dose setting, dose administration, injection history, device errors, various drug delivery device parameters, an identified medicament contained in the reservoir, that the correct reservoir and therefore medicament is . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Causey et al, and further in view of Jacobsen et al.
In regards to claim 19, Causey et al teaches a wearable medication infusion system (Figures 1-2 and 17), comprising: 
an infusion set  comprising an insertion cannula [26]
the infusion set connected by tubing (external tube [24]) to a wearable infusion pump [10][126], said pump comprising a housing [22][124] having an on-board display (paragraph [0079]: LCD, LED display, or other displays), and within said s housing 
a medication reservoir [12] in fluid communication with the cannula 
an actuator [14] operatively communicating with the reservoir
a power source [20] 
a microprocessor [16][18] (paragraph [0065]) operatively communicating with the power source, the 10 on-board display, the insertion cannula and the actuator 
said infusion pump further comprising 
a program key insert aperture [122] in the housing sealed in a water-proof and leak-proof manner by a flexible elastomeric seal (rubber) sealed around the program key insert aperture (paragraphs [0022][0104]), the flexible elastomeric seal having sufficient flexibility (rubber) to permit access to a plurality of contacts 
the program key [116] received in the program key insert aperture (paragraph [0086]) 
a printed circuit board (electronics board) (paragraph [0065])
the plurality of contacts closed by the 15 program key inserted in the program key insert aperture while the elastomeric seal remains sealed to the program key insert aperture (Figure 17)(paragraphs [0022][0086][0104])
wherein the program key has a shape corresponding to one or more of the plurality of contacts to close one or more of the plurality of contacts when the program key is inserted into the program key insert aperture (paragraph [0086])
the contacts operatively communicating with the microprocessor; and wherein the microprocessor is programmed to set a dose rate (basal rate) for the infusion pump based on a number of the contacts closed by the inserted program key (paragraph [0086])
Further, Causey et al does not teach wherein a number of key elements of the program key corresponds to a number of the plurality of contacts closed when the program key is inserted into the program key insert aperture, as Causey et al teaches that a number of conductive traces [120] of the program key corresponds to a number of the plurality of contacts (electrical terminals) closed when the program key is inserted into the program key insert aperture (paragraph [0086]). Jacobsen et al teaches a wearable medication infusion system (Figure 9, system [60] including 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783